Citation Nr: 1548915	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  06-36 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including as secondary to bilateral feet and ankle disorders.

2.  Entitlement to service connection for a cervical spine disorder, including as secondary to bilateral feet and ankle disorders.

3.  Entitlement to service connection for a right knee disorder, including as secondary to bilateral feet and ankle disorders.

4.  Entitlement to service connection for a left knee disorder, including as secondary to bilateral feet and ankle disorders.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and V.W.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1963 and from August 1963 to July 1966.  This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a May 2006 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded by the Board for additional development in April 2011, January 2013, June 2013 and December 2013 and has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge in July 2010.  The Veteran also testified before a decision review officer (DRO) at the RO in April 2008.

In addition, as will be discussed further below, the Board obtained Veterans Health Administration (VHA) medical opinions.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901 (2015).  The January 2015 and May 2015 VHA reports, have been associated with the claims folder.  Notice was provided to the Veteran in July 2015.  In response, the Veteran submitted a statement indicating that he had no further argument or evidence to submit and requested that the Board immediately proceed with the adjudication of this appeal.  Thus, the case is again ready for Board consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's current lumbar spine disorder did not begin during active service or within one year after discharge from service, is not related to any incident of service, and is not caused or chronically worsened by service-connected foot and ankle disorders.

2.  The most probative evidence shows that the Veteran's current cervical spine disorder did not begin during active service or within one year after discharge from service, is not related to any incident of service, and is not caused or chronically worsened by service-connected foot and ankle disorders.

3.  The most probative evidence shows that the Veteran's current right knee disorder did not begin during active service or within one year after discharge from service, is not related to any incident of service, and is not caused or chronically worsened by service-connected foot and ankle disorders.

4.  The most probative evidence shows that the Veteran's current left knee disorder did not begin during active service or within one year after discharge from service, is not related to any incident of service, and is not caused or chronically worsened by service-connected foot and ankle disorders.


CONCLUSIONS OF LAW

1.  The criteria for service conjection for lumbar spine disability, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).

2.  The criteria for service connection for cervical spine disability, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).

3.  The criteria for service connection for right knee disability, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).

4.  The criteria for service connection for left knee disability, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A January 2013 VCAA notice letter explained the evidence necessary to substantiate the Veteran's claims.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the January 2013 VCAA notice letter from VA was provided prior to a re-adjudication of the Veteran's claims in a March 2014 supplemental statement of the case and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  Although not all required VCAA notice was provided prior to initial adjudication of the claims, the claims have been readjudicated thereafter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal.  Upon eliciting from testimony from the Veteran to ensure he understood what was required to substantiate his claim he demonstrated actual knowledge as to what was required to substantiate the claims for service connection, to include on a secondary basis.  The undersigned informed the Veteran that both negative and positive nexus opinions were in the claims file and asked the Veteran when his symptoms began and how he came to believe that they were due to service-connected ankle and foot disabilities.  The undersigned subsequently sought clarifying medical opinions to resolve the medical question at issue.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, the claims file contains service treatment records and all available reports of VA post-service treatment, reports of private treatment, and reports of VA examinations and VA medical opinions.  A review of the file shows that in April 2006 there was a documented formal finding of unavailability of VA records from the Houston VA Medical Center from January 1, 1987 to December 31, 1993, and notice on this matter was provided to the Veteran in March 2006.  Similarly, in October 2008 there was a formal finding of unavailability of records from the Central VA Health Care System for the period from January 1, 1983, to September 17, 1992, and notice on this matter was provided to the Veteran that same month.  Several attempts were made to obtain records of treatment through the Central Texas VA Healthcare System but the AOJ was informed after multiple attempts that the records could not be located.  After the AOJ was notified on multiple occasions that the records could not be found, it became apparent that either the records no longer existed or that further attempts to obtain them would be futile.  The Veteran was informed of this by letter and of alternate types of evidence that could be used to substantiate his claims.  See 38 U.S.C.A. § 5103A(a)- (d).  

With respect to the VA examinations and VA medical opinions, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

Here, multiple attempts were made to obtain all required medical opinions, as new evidence and information became relevant to the claims on appeal.  These attempts included Veterans Health Administration (VHA) medical opinions requested by the undersigned.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901.  As will be discussed at length below, the VA examinations and VA medical opinions, when read as a whole, reflect comprehensive review of the claims file, examination of the Veteran, and detailed understanding of the Veteran's medical history, and the medical principles involved.  The opinions taken together, and the July 2013 VA examination opinion in particular, sufficiently inform the Board of the medical experts' judgment on the medical questions at issues and the essential rationales for the opinions.  Monzingo, 26 Vet. App. at 105.  Thus, although not each medical opinion requested and obtained was sufficient for adjudication of the claims on appeal, the medical opinion evidence ultimately obtained is sufficient to satisfy the medical opinion requests as were originally included in Board remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (appellant entitled to substantial compliance with Board remand directives). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  For such disabilities as are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  


Merits of the Claim

The Veteran contends that disabilities of his lumbar spine, left and right knees and cervical spine are caused or aggravated by his service-connected metatarsalgia and ankle disabilities.  His contentions include that his service-connected foot and ankle disabilities caused an altered gait which resulted in the development of bilateral knee and back problems and that the back disorder then caused the neck disorder.   

In a rating decision dated in February 1982, service connection for metatarsalgia of both feet, mild, was granted and rated as 10 percent disabling.  The 10 percent rating was confirmed and continued in October 1992.  In a rating decision dated in May 2006, service connection was granted for right ankle strain and tendonitis, evaluated as 10 percent disabling effective from January 31, 2005, and for left ankle strain and tendonitis, rated as 10 percent disabling from January 31, 2005.

Private and VA treatment notes indicate that the Veteran has undergone arthroscopic surgery of the left knee with a partial meniscectomy and that subsequently he underwent a total knee arthroplasty on the left.  Treatment notes also indicate degenerative joint and other disease of the right knee, lumbar spine, and cervical spine.  Accordingly, there are current disabilities of the knees, lumbar, and cervical spine.

As noted, the Veteran served on active duty from August 1961 to June 1963 and from August 1963 to July 1966.  The Veteran's service July discharge examination report indicates that clinician evaluation of the feet, lower extremities and spine was normal.  On the associated report of medical history he indicated he did not have now and had never had arthritis of rheumatism, bone, joint or other deformity, lameness, recurrent back pain, trick or locked knee, or foot trouble. 

At the July 2010 Board hearing the Veteran indicated his knee, back and neck symptoms began in the 1980s, many years after service.  There is no contention or evidence that the disorders began during service, within one year after discharge from service, or are related to any incident of service.  The lay and medical evidence of record does not show earlier onset of chronic knee, low back or neck problems.  The service discharge examination and associated history are negative for such disorders or symptoms.  Thus, based on testimony from the Veteran and review of the medical evidence, the preponderance of the evidence shows that these disorders began many years after service and are not related to service.  Accordingly, service connection on a direct basis, or as would be presumed for chronic arthritis manifested to a degree of 10 percent or more within one year after discharge from service, or based on continuity of symptomatology from active service forward, is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Thus, the question remaining on appeal is whether the Veteran's service-connected feet and ankle disabilities caused or aggravated the claimed disorders.  There are multiple opinions of record.

A November 2005 VA examination report indicates that the examiner reviewed the claims file and opined that the bilateral lower extremity, cervical spine, and lumbar spine disorders were unrelated to the service-connected foot disorders.  The examiner opined that there was no logical or scientific linkage to the knees, back or neck.  The examiner also noted a post-service motor vehicle accident with corresponding neck and back symptoms.  The examiner also found a normal gait.

In a July 2007 VA examination report, the examiner opined that the Veteran's lumbar spine and cervical spine disorders were less likely than not related to the service-connected metatarsalgia.  In providing his opinions the examiner noted that the reported disproportionate symptoms in view of his objective findings and current level of his reported physical activity.   The diagnoses included bilateral knee degenerative joint disease, lumbar-thoracic spine degenerative joint disease, lumbar strain, recurrent normal exam/normal MRI, and cervical strain, recurrent, normal exam.

The Board finds the November 2005 and July 2007 VA examiners' opinions to be of a very limited probative value due to the brief and relatively conclusory explanations.  Additionally, the opinions do not discuss aggravation of the Veteran's knees, back or neck disabilities by service-connected foot and ankle disabilities.

Private medical statements provided by treating clinicians include supportive etiological opinions.  A March 2005 statement from Dr. LE, a chiropractor, based upon a review of the service treatment records, noted that the Veteran's lumbar spine, cervical spine, and bilateral lower extremity disorders were at least as likely as not related to the in-service feet problem that altered his gait.  No other rationale was provided.  An April 2005 statement from LE, the Veteran's treating physician since 1988 indicated that it was his opinion that the altered gait will continue to aggravate his low back condition.  In a February 2009 statement, LE, stated that as a result of a previous ankle and foot injury, the Veteran's gait was altered; and that the altered gait resulted in low back and/or bilateral hip pain.  No further supporting rationale was provided.

A September 2006 statement from Dr. KW, a private chiropractor, noted that the damage to the Veteran's feet and ankles caused his back and leg problems due to his favoring feet and ankles, causing him to change his gait.  He concluded that there the Veteran's back and leg problems were at least as likely as not to be directly related to his service-connected foot and ankle disabilities.  

The Board find the March 2005, April 2005, and November 2006 and February 2009 medical opinions of Drs. LE and KW to be of significant probative value, with the proviso, however, that they are premised on the idea that the Veteran has an altered gait sufficient to result in his claimed knee, back and neck disabilities.  As will be discussed further below, a July 2013 VA examiner's opinion, based on a very detailed review of the medical evidence over a broad period of time, strongly undermines this premise.

In a February 2007 note, Dr. MSS, a private orthopedic surgeon, noted that Dr. LE had opined that with the years of the Veteran's foot problems, he had favored his feet, which had aggravated his back problems.  Dr. MSS wrote that certainly that was a reasonable conclusion and he agreed.  A May 2008 statement from Dr. MSS, noted that it was more likely than not that the disabilities were related to the service-connected feet disorder.  No rationale was provided, although Dr. MSS cited clinical notes as supporting his opinion.  The Board notes that Dr. MSS's March 18, 2008, treatment report reflects that the Veteran ambulated without antalgia, "at least in the short confines of the office."   In his March 2008 note Dr. MSS noted that the Veteran had asked whether there was any relationship between the Veteran's foot problems and the subsequent development of arthritis in his knees and back.  Dr. MSS wrote that generally speaking, any situation over a period of years that alters the gait pattern can have effects on joints more proximal to it, such as hips, knees and back.  Treatment notes from Dr. MSS in February 2009 described X-rays that showed moderate joint space narrowing in the medial compartment of both knees and some hypertrophic spurring that were consistent with osteoarthritis.  Additionally, the X-rays were said to show a 1.4 cm leg length discrepancy in the right leg.  In an August 2013 medical opinion, MSS noted that that over the years the Veteran described having intermittently favored his feet with ambulation.  In the August 2013 opinion he opined that, certainly, in that situation, it would not be unusual to have intermittent episodes of synovitis or mild ligamentous sprain of the knees, and that the same could be true with respect to episodes of mild lumbar strain or sprain.  

The Board finds the medical opinions of Dr. MSS, that the Veteran's foot disabilities could have effects on the knees and spine, to be of significant probative value.  As an orthopedic surgeon he is well-qualified in his field and the rationales for his opinions are clear.  As with Drs. LE and KW, however, the opinions are again premised on the idea that the Veteran has an altered gait and that such could and is significant enough in degree produce or worsen knee, low back or cervical spine joint problems.

On VA examination in May 2011, the examiner opined that it was less likely as not that the degenerative joint disease of the knees, and lumbar and cervical spine disorders were caused by or a result of service-connected bilateral feet and ankle conditions.  The examiner noted that X-rays taken in 1995 from the cervical spine showed normal findings and no disease.  He noted that the lumbar spine did not show any degenerative disc disease or herniation and had only small spurs on the anterior margins of L2 & L3.  Therefore it was his medical opinion that the Veteran's degenerative changes in the cervical and the thoracolumbar spine were less likely as not caused by or a result of his bilateral feet or ankle conditions.  The examiner noted that there was a leg length discrepancy, most likely congenital, which can over time result in asymmetrical changes in the joints of the body related to increased stresses.  The examiner found there was intermittent gait antalgia which could possibly be secondary to the leg length discrepancy; thus it was the examiner's medical opinion that the degenerative joint disease of the bilateral knees was less likely as not caused by or a result of his bilateral foot and ankle conditions.

The Board finds the conclusions of the May 2011 VA examiner based on the specific types of findings on the cervical and thoracic spine on earlier occasions and based on an alternative possible etiology for intermittent gait antalgia, i.e., a leg length discrepancy, to be of some significant probative value.  The May 2011 VA examiner did not address whether the knee, lumbar spine, and cervical spine disorders were aggravated by the service-connected foot disorders.  As a result, the opinion is insufficient on the matter of aggravation.  See 38 C.F.R. § 3.310.

In a March 2013 VA examination report the examiner concluded that the lumbar spine, cervical spine and knee conditions are less likely than not due to or the result of the Veteran's service-connected conditions.  As for the lumbar spine, the rationale was that the Veteran has 6 lumbar vertebrae which is a congenital condition and the most likely cause of problems in his low back.  As for the cervical spine, the examiner noted that a x-ray report in 2005 shows a normal spine however a x-ray in 2007 shows scoliosis and the examiner explained that muscle spasm is the usual cause of scoliosis rather than gait problems.  As for the knees, the examiner noted that there is x-ray evidence of arthritis and pseudogout and pseudogout is not related to any foot or ankle problem.   The examiner further explained that the Veteran intermittently walked with an antalgic gait and the antalgic gait would have to be constant in order for the spine and knees to be affected.  

The Board finds the March 2013 VA examination opinion to be significantly probative as there was a thorough explanation as to whether the Veteran's service-connect foot and ankle disorders cause his low back, cervical spine, and knee disorders to be of significant probative value.  The examiner also provided an alternative etiology for the low back and knees, and noted X-ray findings not consistent with such causation for the cervical spine.  However, the examiner did not address whether the lumbar spine, cervical spine, and knees were aggravated by the Veteran's service-connected bilateral foot and ankle disorders, and therefore is insufficient in this regard.

In a July 2013 VA Medical Opinion, the March 2013 VA examiner noted a full review of the claims file and opined that the lumbar spine, cervical spine, and bilateral knee disorders were less likely as proximately due to or the result of the veteran's service connected bilateral foot disorder, bilateral ankle disorder or a combination of both the service connected disorders.  The examiner explained


unexplained pain in one part of the body is not necessarily a cause of any disease process in another part of the body.  This veteran was diagnosed with metatarsalgia bilateral feet in the Army.  Metatarsalgia is defined as pain and tenderness in the metatarsal region.  It is not a disease or syndrome it is pain pure and simple.  X-rays of the feet have not revealed any pathology to change the diagnosis.  The pain was treated with orthotics while in the military and after separation. The veteran never had resolution of the pain and stated that the orthotics would actually aggravate the foot pain and so over time he was fitted with several different pairs of orthotics all without positive results.  Eventually the veteran complained of bilateral ankle pain which was diagnosed as strain and was eventually service connected as secondary to the orthotics used to treat the foot pain.  Again no pathology found in the ankles just pain diagnosed as soft tissue strain related to use of multiple orthotics.  When I previously reviewed the claims file in March 2013 I did not find any documentation of abnormal gait but the veteran stated he would intermittently walk with an antalgic gait.  For pain in one area (joint) of the body to cause any effect on other areas (joints) of the body unusual stress and imbalance must be exerted on the other areas (joints).  There was no documentation of abnormal gait, stress on other joints or evidence of imbalance within medical records from any VA physicians or civilian physicians.  Without that evidence the pain in the feet and ankles could not cause disease (DJD, DDD, muscle spasm) in other areas of the body.  Furthermore I did find evidence of other possible causes for the disease processes involving other areas of the body.  In the lumbar spine on x-ray it was revealed that the veteran was born with six lumbar vertebrae instead of five and this can cause some stress to the lumbar spine because of the extra vertebra.  In the cervical spine scoliosis was seen on x-ray most likely related to muscle spasm.  In 1998 bilateral knee x-rays showed crystalline deposits with early signs of arthritis and in 2003 there was a radiologic diagnosis of pseudogout.  I found more substantial evidence of etiology for the disease processes causing signs and symptoms in the lumbar and cervical spines and knees.  I therefore based my opinion on the evidence I found and not on the symptom of pain without pathology in the feet and no evidence of increased stress or imbalance in other areas of the body from the pain in the feet/ankles. . .

The examiner then opined that it was less likely as not that the lumbar spine, cervical spine, and bilateral knee disorders are aggravated by the Veteran's service-connected bilateral foot disorder, bilateral ankle disorder or a combination of those service-connected disorders for the same rationale.  The examiner found that the increase in severity in any of the lumbar spine, cervical spine and bilateral knee disorders is due to natural progression of the disease process.  The examiner noted that the degree of increase in severity due to natural progression within the lumbar spine is minimal in 1995 and became mild to moderate in 2007.  The degree of increase in severity due to natural progression within the cervical spine is unremarkable findings in 1995 which became mild DJD by 2007.  The degree of increase in severity due to natural progression within the bilateral knees is from mild DJD changes in the bilateral knees in 1998 and 1999 which became moderate changes in 2012.


Finally, the examiner commented upon various conflicting medical opinions of record:  

the Nov 2005 & July 2007 reports (by VA doctors) indicating that the bilateral lower extremity, cervical spine and lumbar spine disorders were unrelated to the service-connected feet disorders while a March 2005 statement from LE (community based provider) contradicting the previous statements in Nov 2005 & July 2007.  And other statements by community providers in April 2005, Sept 2006, May 2008 and Feb 2009 again relating the veteran's increased complaints of pain with evidence of only natural progression of the disease processes to aggravation of the disease process related to the veteran's altered gait but none of these providers documented that the veteran did in fact present to their offices with altered gait and limping.  Furthermore they have not shown how the disease processes were aggravated beyond natural progression from the altered gait.

In my review of the medical documentation concerning specifically the veteran's gait I found what follows:
3/18/'08 "no antalgia"
2/2/07 "normal gait"
11/8/'08 "normal gait"
12/21/07 "normal gait"
7/27/'07 "normal gait"
3/12/'05 "steady gait, normal balance, full weight bearing, thrombus reoccurrence left leg"
9/20/'05 "normal gait"
There were multiple documentations of ambulation without mention of antalgia and under these circumstances we assume (as medical professionals) ambulation was normal unless documented otherwise.

The Board finds the July 2013 VA medical opinion to be of a very high probative value.  It provides a detailed explanation in support of the negative causation and aggravation nexus opinions.  The examiner also provides alternate etiologies for the lumbar spine and knee problems, and the rationale includes whether the progression of the claimed disabilities is consistent with the claimed etiology of being due to an altered gait.  The medical treatment records are closely analyzed for whether there is evidence of a sufficiently altered gait so as to cause stresses on the joints that would be productive of the claimed secondary disabilities.  Overall, this opinion is well-explained, competent medical evidence of a very high probative weight.

In a December 2013 VA Medical Opinion, the examiner provided another opinion noting a review of the prior exams and the claims folder.  The examiner noted agreement with the July 2013 VA examiner's findings.  Specifically, the examiner stated that the

service-connected foot and ankle did not cause nor aggravate (make permanently worse) the bilateral knee, back, and neck disorders.  This has been answered every way possible with complete explanations of rationales.  I concur with all previous medical opinions and rationales.  The examiner on the July 13, 2013, addendum covered everything on this remand to include the intermittent antalgic gait.

As the December 2013 VA medical opinion only repeats the conclusions of other examiners, without a supporting rationale, it is of very little probative weight and value in this matter.

The Board subsequently referred this case for a VHA opinion.  See 38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901.  An additional opinion in this matter was received in January 2015.  In the January 2015 VHA medical opinion, the physician asserted that the damage to the Veteran's feet did not cause or aggravate his back or knee problems.  He explained that a review of PubMed reveals no peer reviewed articles supporting the premise that altered gait from leg injury, leg length inequality, or ankle injury causes knee, back, or neck degeneration or problems.  He concluded that it was at least likely as not that the Veteran's service-connected foot and ankle disorders did not cause or aggravate (chronically worsen) any of the Veteran's knee or back disorders.  

The January 2015 VHA medical opinion is of some probative value in that it calls into question the premise that an altered gait or injury in the area of the ankle or leg or leg length discrepancy can result in an altered gait that results in knee, back or neck problems, particularly as there is a lack of peer reviewed articles supporting this premise.  However, the VHA reviewing physician did not discuss whether any peer reviewed studies found a lack of such causation, and, balanced against the clinical experience of Dr. MSS, a private orthopedic surgeon, that such a cause and effect is not uncommon, the Board cannot find the January 2015 VHA medical opinion holds a greater probative value.  

In the May 2015 addendum VHA opinion, the VHA physician wrote as follows:

The veteran's metatarsalgia and bilateral ankle sprains did not cause or aggravate his knee, lumbar, and neck disorders.  Previous reviewers who stated that the metatarsalgia and ankle sprains did cause and aggravate are blatantly misinformed and incorrect.

Please review [the] VA examiner's note of July 17, 2013 which succinctly and correctly states that the foot and ankle problems did not cause nor aggravate the spine and knee problems.  There is no orthopedic literature that supports the assertion of a cause and effect relationship to this veteran's metatarsalgia and the knee and spine disorders. 

Leg length discrepancy is a common finding in humans and [of] no physiologic consequence.  One paper stated that 20 percent of draftees during the Korean War had one leg shorter one-half inch than their other leg.  They were asymptomatic.

The Board finds the May 2015 VHA opinion to be of significant probative value insofar as it calls into question whether whether foot and ankle problems can cause or aggravate spine or knee problems, and asserts that there is no orthopedic literature that supports a cause and effect relationship.  This is arguably a stronger opinion than the VHA physician's previous statement; not only are there no peer reviewed studies of such causation, the orthopedic medical literature actually does not support such causation or aggravation.  Thus it contains some basis for the opinion that the clinicians who provided contrary opinions are misinformed.  However, in the Board's view, it still falls short of what would be required to show no such relationship can ever exist.  In this regard, the clinical experience of Dr. MSS, as an orthopedic surgeon, is significant, and the July 2013 VA examiner seemed to accept the premise as well, but called into question whether the Veteran had pathology of the feet and ankles and such an altered gait as would result in stresses on the joints so as to result in a disorder of the knees or spine.

The Board finds the July 2013 VA examiner's report to be the most probative medical opinion of evidence and to outweigh the other medical opinion evidence of record.  It accepts the premise that an altered gait could cause or aggravate disorders of the knees or spine, but it is based on careful review of the medical evidence as to whether the Veteran has such a gait, and upon searching for medical documentation of such a gait, finds many instances of a normal gait.  The examiner acknowledged an intermittent antalgic or altered gait, but noted that it was not significant enough to cause or aggravate the disorders.  Further, based on careful and accurate review of medical history and medical evidence it provides alternative etiologies for the Veteran's knee, low back and cervical spine disabilities.  Additionally, the examiner reviewed the nature and progression of each disorder and concluded after careful review that they were not consistent with such a disorder as would be related to an altered gait over a period of a great many years.

The Veteran's lay testimony, that he has experienced disabilities of the knees, low back and neck that are associated with his service-connected ankle and foot disabilities is credible.  No doubt he has continued to experience foot and ankle disability and his knee, low back and neck disabilities have progressed over time.  The simultaneous presence of these disorders is not in question.  However, the Veteran is not competent to provide a nexus opinion in this matter and any such statements are outweighed by the VA examiners' findings.  This matter of medical causation or aggravation is not capable of lay observation and is a complex internal process, much different than the presence of ringing in one's ears, varicose veins, or a broken leg.  Such an opinion is more suited to careful medical analysis by a medical practitioner with suitable education, training and experience rather than based on lay observations.  For this reason, the Board finds the July 2013 VA medical examiner's opinion to be of significantly greater probative weight than the Veteran's lay opinion on this matter.

For the reasons discussed at length above, the Board finds that the preponderance of the evidence shows that the Veteran's current bilateral knee, lumbar spine, and cervical spine disorders did not begin during active service or within one year after discharge from service, are not related to any incident of service, and are not caused or aggravated by service-connected foot and ankle disorders.  Accordingly, service connection is not warranted for a lumbar spine disorder, a cervical spine disorder, a right knee disorder, or a left knee disorder.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


